UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 21, 2013 MORGAN STANLEY (Exact Name of Registrant as Specified in Charter) DELAWARE (State or Other Jurisdiction of Incorporation) 1-11758 36-3145972 (Commission File Number) (IRS Employer Identification No.) 1585 Broadway, New York, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (212) 761-4000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Matters. On June 21 , 2013, Morgan Stanley announced that it has received all regulatory approvals required to acquire the remaining 35% interest (the “ Remaining Interest ”) in Morgan Stanley Smith Barney Holdings LLC (“ MSSBH ”) from Citigroup Inc. (“ Citigroup ”) and/or its affiliates. Morgan Stanley intends to deliver notice to Citigroup exercising its right (the “ Remaining Call Right ”) under the Amended and Restated Limited Liability Company Agreement of MSSBH, dated as of May 31, 2009, as amended, to purchase the Remaining Interest from Citigroup and/or its affiliates. The closing is expected to take place on or about June 28
